Name: Commission Regulation (EC) No 2295/2003 of 23 December 2003 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|32003R2295Commission Regulation (EC) No 2295/2003 of 23 December 2003 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 340 , 24/12/2003 P. 0016 - 0034Commission Regulation (EC) No 2295/2003of 23 December 2003introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs(1), and in particular Articles 5(3), 6(5), 7(1)(d), 10(3), 11(2), 20(1) and 22(2) thereof,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(2), and in particular Article 2 thereof,Having regard to Commission Directive 2002/4/EC of 30 January 2002 on the registration of establishments keeping laying hens covered by Council Directive 1999/74/EC(3), and in particular points 2.1 and 2.3 of the Annex thereto,Whereas:(1) Council Regulation (EEC) No 1907/90 has recently undergone a number of radical amendments. The rules laid down in Commission Regulation (EEC) No 1274/91 of 15 May 1991 introducing detailed rules for implementing Regulation (EEC) No 1907/90 on certain marketing standards for eggs(4) should be amended to take account of these changes. In the interests of clarity and legal certainty, Regulation (EEC) No 1274/91 should be repealed and replaced by a new Regulation.(2) Both technological developments and consumer demand now call for better traceability of products and prompter delivery, collection, grading and packing of eggs.(3) However, certain producers are able to guarantee that their eggs are kept at a constant temperature which makes it possible to grant them a permanent exemption from the general requirement of daily collection or delivery in the case of eggs intended for marking with the date of laying or labelling as "extra" grade eggs as provided for in Article 12 of Regulation (EEC) No 1907/90. The applicable deadlines for collection and delivery should therefore be laid down and the rules to be applied in this case should be specified.(4) In order to guarantee the traceability of eggs and ensure that their origin and production method can be verified, each egg should also be marked with the distinguishing number of the production establishment, in accordance with Commission Directive 2002/4/EC, at the production site (on the farm) or, at the latest, at the first packing centre to which the eggs are sent. However, marking at the production site must be compulsory where the eggs are to leave the territory of the country of production, except where the producer has an exclusive contract with the packing centre. Each container must obligatorily be marked with the distinguishing number of the production establishment and the date or period of laying before leaving the production site.(5) In order to guarantee to consumers that the quality characteristics for fresh eggs, also called grade A eggs, can be checked and apply only to the best quality eggs, and that certain eggs may be guaranteed "extra fresh", criteria of a high standard should be fixed for each quality grade, especially stringent arrangements should apply to their collection and further distribution, and eggs should be graded and marked with the distinguishing number of the production establishment and, where appropriate, the date of laying.(6) Only undertakings whose premises and technical equipment are suited to the scale of their operations and which therefore permit the proper handling of eggs should be authorised to grade eggs by quality and weight. In order to avoid confusion and facilitate identification of consignments of egg, each collector and packing centre should be allotted a distinguishing registration number based on a uniform coding system.(7) Eggs of ordinary quality, whose characteristics do not allow their inclusion in the grade "fresh eggs", are to be treated as second-quality eggs and graded accordingly. In practice, these eggs are largely intended for direct delivery to the food industry, including food industry undertakings approved in accordance with Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and placing on the market of egg products(5). Provided that the packs containing these eggs are labelled with the above destination, they need not in such cases bear the distinguishing mark which would otherwise identify them as grade B eggs. Such marking should also rule out any confusion, whether accidental or deliberate, with the marking provided for in the case of eggs unfit for human consumption, which may be delivered only to the non-food industry.(8) In addition to the mandatory date of minimum durability for grade A eggs and the packing date for grade B eggs for use on egg packs and the grading date in the case of loose sales, relevant additional information may be provided to consumers by the optional indication on eggs or packs of eggs of the recommended sell-by date and best-before date and/or laying date. The minimum keeping period should be linked to the quality criteria applicable to eggs.(9) In order to safeguard consumers against statements which might otherwise be made with the fraudulent intent of obtaining prices higher than those prevailing for eggs of hens raised in batteries or standard grade eggs, it is necessary to lay down minimum husbandry criteria to be respected, except in the case of organic rearing, which is covered by Regulation (EEC) No 2092/91. Especially rigorous registration, record-keeping and monitoring procedures should be laid down, in particular in the case of optional use of indications regarding the date of laying, the type of poultry feed and the region of origin.(10) Under Article 7(1) of Regulation (EEC) No 1907/90, a list of third countries offering sufficient guarantees as to equivalence with Community standards for rearing methods must be drawn up.(11) Bands and labels must allow easy identification of packs and their contents. Special attention should be given to large and small packs containing industrial eggs, on the one hand, and "extra" grade eggs on the other.(12) Packing centres should have the option of repacking eggs when the packaging is damaged, when a trader wishes to sell eggs under its own name or when eggs in large packs are required to be repacked in small packs. In such cases the origin and age of the eggs must be given in the notices affixed to bands, labels and packs. These notices must show that the eggs have been regraded or repacked. The additional time taken for repacking makes it essential to forbid the indication "extra" in the case of repacked eggs.(13) In order to ensure uniform application of Regulation (EEC) No 1907/90, and in particular the provisions concerning inspections, including the special arrangements for monitoring the use of the laying date and indications of particular types of poultry rearing, the poultry feed used and the origin of eggs, there must be a continuous exchange of information between the Member States and the Commission.(14) Effective inspection of compliance with marketing standards requires the examination of a sufficient number of eggs chosen so as to form a representative sample of the batch checked. In line with the provisions in Regulation (EEC) No 1907/90 regulating and defining loose sales, the sampling parameters should also be extended to such sales.(15) Since the methods used for grading eggs by quality and weight are not fully accurate, tolerance margins should be allowed. Since storage and transport conditions can also affect the quality and weight of a batch, tolerances should be differentiated according to marketing stage. In order to facilitate marketing and the checking of eggs graded by quality and weight when contained in large packs, an average minimum net weight should be laid down for each weight grade.(16) The quality of graded eggs deteriorates during storage and transport. The risk of deterioration, including microbial contamination, can be considerably reduced by imposing tight restrictions on the use of certain packaging materials. Strict requirements should therefore be laid down regarding the conditions in which such eggs are stored, transported and packed.(17) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:CHAPTER I COLLECTION OF EGGS AND EGG-PACKING CENTRESArticle 1Collection of eggs1. Eggs which are to be stamped with the date of laying or which are intended for marketing as "extra" grade shall be delivered by the producer exclusively to packing centres or collected from the producer by the packing centre in the following way:(a) on the actual day of laying, for eggs which are to be marked with the laying date under Article 12;(b) each working day, for eggs intended for marketing as "extra" under Article 12 of Regulation (EEC) No 1907/90;(c) every other working day, for eggs kept on the farm at an ambient temperature artificially maintained at less than 18 °C.2. Eggs not covered by paragraph 1 of this Article shall be delivered by producers to, or collected from producers by, the establishments referred to in Article 4(1)(a) of Regulation (EEC) No 1907/90 in the following way:(a) every third working day;(b) once a week, for eggs kept on the farm at an ambient temperature artificially maintained at less than 18 °C.3. All collectors shall deliver eggs to packing centres not later than the working day following that of reception.4. Before leaving the production site, each container shall be identified by:(a) the name, address and distinguishing number of the production establishment as provided for in Directive 2002/4/EC, hereinafter called the "distinguishing number of the producer";(b) the number of eggs or their weight;(c) the laying date or period;(d) the date of dispatch.This information shall be shown on the container and on accompanying documents; these documents shall be kept by the packing centre for at least six months.In the case of packing centres supplied with unpacked eggs from their own production units, situated at the same site, identification on containers may take place at the packing centre.EGG-PACKING CENTRESArticle 2Activities of packing centres1. Packing centres shall grade, pack and mark eggs and packs no later than the second working day following that on which the eggs are received.However, the first subparagraph shall not apply where the eggs received from producers are delivered to other packing centres not later than the working day following that of reception.In addition, packing and marking of packs may be carried out within a further three days, if the eggs are packed in a different packing centre than the one which graded and marked them. In such cases, Article 1(4) shall apply.2. Where the laying date is to be indicated on eggs which are supplied by production units situated at the same site as the packing centre and which are not packed in containers, the eggs shall be graded and packed on the date of laying or, if the laying date falls on a non-working day, on the first subsequent working day.Article 3Requirements for approval1. Only undertakings and producers satisfying the conditions laid down in paragraphs 2, 3 and 4 of this Article shall be approved as collectors or packing centres within the meaning of Article 5 of Regulation (EEC) No 1907/90.2. The premises of collectors and packing centres shall be:(a) of an area suited to the scale of their operations;(b) so built and equipped that:- they afford suitable ventilation and lighting,- they may be properly cleaned and disinfected,- the eggs are protected from wide fluctuations in outside temperature;(c) reserved for handling and storing eggs; however, a part of the premises may be used for storing other products on condition that these cannot impart extraneous odours to the eggs.3. The technical equipment of packing centres shall ensure proper handling of the eggs and include in particular:(a) suitable candling equipment continuously staffed throughout and allowing the quality of each egg to be examined separately;(b) devices for measuring the height of the air space;(c) equipment for grading eggs by weight;(d) one or more approved balances for weighing eggs;(e) equipment for stamping eggs, where use is made of Articles 7 and 8 of Regulation (EEC) No 1907/90.Where use is made of an automatic machine for candling as referred to at (a) in the first subparagraph, sorting and grading, the equipment must include an independent candling lamp. In the case of such automated systems, the competent authority of the Member State may waive the requirement that the machine be continually staffed, provided a quality control arrangement based on sampling is set up for the eggs dispatched.4. The premises and technical equipment shall be kept clean and in good repair and be free of extraneous odours.Article 4Grant of approval1. Any request for approval of a collector or packing centre shall be submitted to the competent authority of the Member State on whose territory the premises of the collector or centre are situated.2. The competent authority shall allot the packing centre a distinguishing number with an initial code as follows:>TABLE>3. Only specially approved packing centres may be authorised to pack grade A eggs marked "extra" or to indicate the laying date in accordance with Article 12.CHAPTER II GRADES OF EGGSArticle 5Characteristics of grade A eggs1. Grade A eggs shall have the following minimum characteristics:>TABLE>2. Grade A eggs shall not be washed, or cleaned by any other means, before or after grading.Accordingly, eggs washed in accordance with Article 6(4) of Regulation (EEC) No 1907/90, even where they fulfil the criteria applicable to grade A eggs, may not be marketed as grade A eggs and must be marked "washed eggs".3. Grade A eggs shall not be treated for preservation or chilled in premises or plants where the temperature is artificially maintained at less than 5 °C. However, eggs which have been kept at a temperature below 5 °C during transport of not more than 24 hours or on retail premises or in annexes thereto shall not be considered as chilled, provided the quantity stored in these annexes does not exceed the requirements for three days of retail sale on the premises in question.Accordingly, eggs chilled in accordance with Article 6(5) of Regulation (EEC) No 1907/90 may not be marketed as grade A eggs, even where they fulfil the criteria applicable to grade A eggs. They shall be marketed as "chilled eggs".Article 6Grade B eggsGrade B eggs shall be eggs which do not meet the requirements applicable to eggs in grade A. They may be passed only to food industry undertakings approved in accordance with Article 6 of Directive 89/437/EEC or to non-food industry undertakings.Article 7Grading of grade A eggs1. Grade A eggs and "washed eggs" shall be graded by weight as follows:>TABLE>2. On packs the weight-grading shall be indicated by the corresponding letters or terms as defined in paragraph 1 or by a combination of both, which may be supplemented by the corresponding weight ranges. No subdivision of the weight ranges referred to in paragraph 1 may be made using different pack colours, symbols, trademarks or other indications.3. Where grade A eggs of different sizes are packed together in the same pack in accordance with Article 13(3) of Regulation (EEC) No 1907/90, the total net weight of the eggs shall be given in grams and the indication "Eggs of different sizes" or equivalent terms shall appear.4. Where grade A eggs are delivered to the industry under this denomination, the weight grading is not compulsory and the delivery takes place in accordance with the conditions under Article 1 paragraph (4).CHAPTER III MARKING OF EGGS AND EGG PACKAGESSECTION 1 Rules applicable to the Community marketArticle 8General provisions on marking1. The markings provided for in Article 7 and Article 10(1) and (2)(c) of Regulation (EEC) No 1907/90 shall be applied on the day of grading and packing.However, the marks indicating the distinguishing number of the producer, the laying date, how the laying hens are fed and the regional origin of the eggs may be stamped on by the producer.2. The marks stamped on eggs and applied to packaging shall be clearly visible and legible, in accordance with Articles 7 to 10 of Regulation (EEC) No 1907/90.The product used for stamping must comply with the provisions in force regarding colouring matters which may be used in foodstuffs intended for human consumption.3. The distinguishing marks for grade A eggs and "washed eggs" shall consist of:(a) the grade A distinguishing mark, which shall be a circle of at least 12 mm in diameter around the distinguishing mark for the weight class consisting of the letter or letters indicated in Article 7(1) of this Regulation, at least 2 mm high;(b) the distinguishing number of the producer, consisting of the codes and letters provided for in Directive 2002/4/EC, at least 2 mm high;(c) the packing centre number in letters and figures at least 2 mm high;(d) the dates, shown in letters and figures at least 2 mm high, in accordance with the terms given in Annex I, followed by day and month as defined in Article 9 of this Regulation.4. The grade B distinguishing mark shall be a circle at least 12 mm in diameter around the letter B at least 5 mm high.This mark shall not be mandatory where the eggs are delivered directly to the food industry, provided that this destination is clearly marked on the packages containing them.5. Where eggs are delivered by a producer to a packing centre situated in another Member State, they shall be stamped with the distinguishing number of the producer before leaving the production site. However, where the producer and the packing centre have signed an exclusive delivery contract for operations subcontracted in that Member State requiring them to comply with the above deadlines and marking standards, the Member State on whose territory the production site is situated may grant an exception to this requirement, at the request of the operators and with the prior agreement of the Member State where the packing centre is situated. In such cases, a copy of the original contract, certified by the operators, shall accompany the consignment. The inspection authorities referred to in Article 29(2)(e) shall be informed that an exception has been granted.Article 9Indication of the date of minimum durability1. The date of minimum durability referred to in Article 10(1)(e) of Regulation (EEC) No 1907/90 shall be marked at the time of packing in accordance with Article 9(2) of Directive 2000/13/EC of the European Parliament and of the Council(6) and shall comprise one or more of the terms set out in point 1 of Annex I.To that end, the date shall be shown in accordance with Article 9(4) of Directive 2000/13/EC in the order and according to the rules set out below:(a) the day, expressed in numbers from 1 to 31,(b) the month, expressed in numbers from 1 to 12 or up to four letters of the alphabet.2. The date of minimum durability shall be the date up to which grade A eggs or washed eggs retain the characteristics described in Article 5(1) when properly stored. It shall be fixed at not more than 28 days after laying. Where a period of laying is indicated in accordance with Article 1(4)(c), the date of minimum durability shall be determined from the first day of that period.3. Large packs, and small packs even when contained in large packs, shall bear on the outer surface in clearly visible and legible type an indication advising consumers to keep eggs chilled after purchase.4. In the case of loose egg sales, an indication equivalent to that referred to in paragraph 2 shall be applied in such a manner as to be clearly visible and unequivocal to the consumer.Article 10Indication of the packing dateThe indication of the packing date referred to in Article 10(1)(e) which may be indicated optionally in accordance with Article 10(2)(c) of Regulation (EEC) No 1907/90 shall comprise one or more of the terms set out in point 2 of Annex I to this Regulation, followed by the two sets of numbers or letters referred to in the second subparagraph of Article 9(1) of this Regulation.Article 11Recommended sell-by date1. In addition to the date of minimum durability and/or the packing date, the recommended sell-by date may be marked by the operator at the time of packing on the eggs or on the packs containing them or on both.2. The recommended sell-by date shall not exceed the maximum time limit of 21 days after laying in accordance with Article 3(1) of Council Decision 94/371/EC(7).However, in the case of chilled eggs dispatched to the French overseas departments and intended for retail sale there in accordance with Article 6(5) of Regulation (EEC) No 1907/90 the recommended sell-by date may be extended to 40 days.3. Where a period of laying is indicated in accordance with Article 1(4)(c), the recommended sell-by date shall be determined from the first day of that period.4. For the marking of the dates referred to in this Article on eggs and packs, one or more of the terms set out in Annex I shall be used.5. The dates referred to in this Article shall be indicated in accordance with the second subparagraph of Article 9(1).Article 12Indication of the laying date1. The laying date may be marked on packs by the operator at the time of packing. In this case, the laying date shall also be marked on the eggs contained in the packs.Where the laying date is indicated, the rules laid down in paragraphs 2, 3 and 4 of this Article shall apply.2. Where eggs are supplied to a packing centre in containers, all the eggs in one container to be marked with the laying date shall be graded and packed without interruption. The laying date shall be stamped on the eggs during or immediately after grading.3. Where a packing centre is supplied with eggs which are not in containers from its own production units situated at the same site, the eggs are to be:- stamped with the laying date on the day of laying; however, eggs laid on non-working days may be stamped on the first subsequent working day, together with the eggs laid on that day, with the date of the first non-working day,- graded and packed in accordance with Article 2, or- delivered to other packing centres or the food industry on the day of laying or, if the day of laying falls on a non-working day, on the first subsequent working day.4. If the packing centres are also supplied with eggs from external producers on which it is not intended to indicate the laying date, these eggs shall be stored and handled separately.Article 13Indication of poultry rearing methods1. Where eggs and egg packs are to be marked with:- the poultry rearing method as referred to in Article 7 and Article 10(1) of Regulation (EEC) No 1907/90, no other terms except those set out in Annex II may be used, and in any case only if the relevant conditions laid down in Annex III are fulfilled,- the organic poultry rearing method provided for in Regulation (EEC) No 2092/91, only the code in point 2.1 of the Annex to Directive 2002/4/EC and the terms set out in Article 2 of Regulation (EEC) No 2092/91 may be used.The terms set out in Annex II may be supplemented by indications referring to the particular characteristics of the respective rearing method.On eggs, these terms may be added to the distinguishing number of the producer.2. In the case of loose egg sales and prepacked eggs, the meaning of the distinguishing number of the producer may be explained on the container or on a separate notice.3. Packs containing eggs destined for food industry undertakings approved in accordance with Directive 89/437/EEC may be marked with the indications set out in Annex II provided that the eggs are produced in poultry establishments meeting the corresponding requirements as laid down in Annex III.4. Paragraph 1 shall apply without prejudice to national technical measures going beyond the minimum requirements laid down in Annex III, which may apply only to producers of the Member State concerned and provided that they are compatible with Community law and in conformity with the common marketing standards for eggs.Article 14Indication of how laying hens are fed1. Where grade A eggs and "washed eggs" and their packaging bear an indication of how the laying hens are fed, the minimum requirements laid down in Annex IV shall apply.2. Large packs containing eggs and small packs marked with the indication of how laying hens are fed shall bear the same indications. In the case of loose egg sales, the indications may be used only if individual eggs are correspondingly marked.3. Paragraph 2 shall apply without prejudice to national technical measures going beyond the minimum requirements laid down in Annex IV, which may apply only to producers of the Member State concerned and provided that they are compatible with Community law and in conformity with the common marketing standards for eggs.Article 15Indication of the origin of eggs1. Packs of grade A eggs and "washed eggs" may indicate the origin of the eggs or bear the words: "origin of the eggs: see code on the egg".2. In order to indicate the origin of grade A eggs, washed eggs or small packs containing such eggs in accordance with Article 10(3) of Regulation (EEC) No 1907/90, terms or symbols may be used which refer to the Member State or to an administrative or other region defined by the competent authority of the Member State in which the eggs are produced.In the case of loose egg sales these indications of the origin of eggs may be used only if individual eggs are marked with the corresponding terms or symbols.3. Large packs containing eggs or small packs marked with the terms or symbols referred to in paragraph 2 shall bear the same terms or symbols.SECTION 2 Marking of imported eggsArticle 16Indications on imported eggs1. Grade A eggs imported from Lithuania, Hungary, the Czech Republic and Norway shall be stamped in the country of origin with the distinguishing number of the producer on the terms and conditions set out in Article 8.2. Eggs imported from third countries other than those referred to in paragraph 1 shall be clearly and legibly stamped in the country of origin with the ISO code of the country of origin preceded by: "non-EC standards".3. Packs of grade A eggs imported from third countries shall meet the requirements laid down in Article 15 of Regulation (EEC) No 1907/90.The indication of the date of minimum durability and the packing date referred to in Article 15 of Regulation (EEC) No 1907/90 shall comprise one or more of the terms set out in point 2 of Annex I to this Regulation, followed by the two sets of numbers or letters referred to in the second subparagraph of Article 9(1).4. The poultry-rearing method shall be indicated on packs of grade A eggs imported from Lithuania, Hungary, the Czech Republic and Norway on the terms and conditions laid down in Article 13 of this Regulation for the Member States.On packs of grade A eggs imported from third countries other than those referred to in the first subparagraph, the poultry rearing method shall be indicated as "rearing method unspecified".5. Bands and labels shall be fixed on packages and eggs shall be regraded and repackaged on the same terms and conditions as those laid down in Chapter IV of this Regulation for the Member States.CHAPTER IV BANDS, REGRADING AND REPACKAGING OF EGGSArticle 17Bands and labels for grade A eggs1. The bands and labels provided for in Article 11 of Regulation (EEC) No 1907/90 for grade A eggs and washed eggs shall be white and the indications shall be printed in black on these bands and labels in accordance with Articles 10 and 15 of Regulation (EEC) No 1907/90.2. The derogation referred to in Article 11(2) of Regulation (EEC) No 1907/90 shall apply in the case of daily quantities of less than 3600 eggs per delivery and 360 eggs per buyer. The name, address and number of the packing centre, the number of eggs, quality and weight grades, the date of minimum durability and the poultry rearing method shall be indicated on accompanying documents.Article 18Bands and labels for eggs intended for the food industry1. The following eggs shall be marketed in packs with a yellow band or label which can no longer be used once the pack has been opened:(a) eggs as referred to in Article 2(2)(b) of Regulation (EEC) No 1907/90 and not of grade A or B;(b) grade A eggs which no longer meet the characteristics of that grade but have not been regraded;(c) grade B eggs.2. The bands and labels referred to in paragraph 1 shall show clearly and legibly:(a) the name or business name and address of the undertaking which has dispatched the eggs;(b) the number or net weight of the packed eggs;(c) the marking "EGGS FOR THE FOOD INDUSTRY" in letters 2 cm high, in one or more languages of the Community.Article 19Bands and labels for industrial eggs1. Industrial eggs within the meaning of Article 1(2) of Regulation (EEC) No 1907/90 shall be marketed in packs with a red band or label.2. The bands and labels referred to in paragraph 1 shall show:(a) the name or business name and address of the undertaking for which the eggs are intended;(b) the name or business name and address of the undertaking which has dispatched the eggs;(c) the marking "INDUSTRIAL EGGS" in black capital letters 2 cm high, and the marking "unsuitable for human consumption" in black letters at least 0,8 cm high, in one or more languages of the Community.Article 20Eggs marked as "extra"1. Bands or labels as referred to in Article 12 of Regulation (EEC) No 1907/90 must be printed or affixed in such a way that none of the information on the pack is obscured by the position of the band or label.The term "extra" shall be printed on the band or label in italics at least 1 cm high followed by the word "until" and the two sets of figures referred to in the second subparagraph of Article 9(1) of this Regulation indicating the seventh day after packing or the ninth day after laying.Where the packing date is indicated on packs, the indication referred to in the second subparagraph may be replaced by the words "extra until the seventh day after packing".Where the laying date is indicated on packs, the indication referred to above may be replaced by the words "extra until the ninth day after laying".The term "extra" may be followed by the word "fresh".2. Where the band or label referred to in paragraph 1 cannot be removed from the pack, the pack must be removed from the sales area not later than the seventh day after packing or the ninth day after laying and the eggs must be repacked.3. Large packs containing small packs marked "extra" shall be marked in capital letters 2 cm high "PACK CONTAINING SMALL 'EXTRA' PACKS" in one or more languages of the Community.Article 21Repacking1. Except in the case provided for in Article 8(2) of Regulation (EEC) No 1907/90, packed grade A and washed eggs may be repacked in other large or small packs only by packing centres. Each pack shall contain only the eggs of a single batch.2. The band or label on large packs shall bear in clearly visible and legible black characters at least the following information:(a) the name or business name and address of the undertaking which has repacked the eggs or had them repacked;(b) the distinguishing number of the packing centre which has repacked the eggs;(c) the distinguishing number of the packing centre which first packed the eggs or, in the case of imported eggs, the country of origin;(d) the quality and weight gradings;(e) the number of eggs packed;(f) the original date of minimum durability, and below this the words "repacked eggs";(g) the type of poultry rearing;(h) reference to chilling, indicated clearly in the Latin alphabet, in the case of chilled eggs for delivery to the French overseas departments.3. Small packs containing repacked eggs shall bear, in clearly visible and legible characters, only the particulars provided for in paragraph 2. In addition, small packs may bear the trade mark of the undertaking which has repacked the eggs or had them repacked. The word "extra" may not be used.4. Article 2 and Article 8(1) shall apply.Article 22Regrading1. Eggs which have been regraded in accordance with Article 8(2) of Regulation (EEC) No 1907/90 may be marketed in the packs in which they were contained before regrading. If they are repacked, each pack may contain only the eggs of a single batch.2. The yellow or red band or label on large packs shall bear in clear and legible black characters at least the information provided for in Articles 18 and 19, together with the name or business name and address of the undertaking which has regraded the eggs or had them regraded.3. On small packages containing regraded eggs, the markings which are no longer applicable shall be covered over. In addition, small packs may bear the trade mark of the undertaking which has regraded the eggs or had them regraded.Article 23Reuse of packs for regrading1. If the original packs are used for regrading and repacking, they shall be considered as reused within the meaning of Article 36(2).2. The markings on the bands or labels of large packs which are reused in accordance with Article 36(2) shall be completely covered over by new bands or new labels or rendered illegible in some other manner.3. Large packs may bear one or more of the markings appearing on the bands and labels with which they are fastened. In addition, large packs may bear the trade mark of the undertaking which repacked the eggs or had them repacked.CHAPTER V INSPECTION OF ESTABLISHMENTSArticle 24Inspection of establishments1. Producers, packing centres, collectors, wholesalers and, where Article 14 applies, manufacturers and suppliers of feed for laying hens, shall be inspected at least once a year to ensure that they are complying with the standards.2. Production units and packing centres carrying out marking as provided for in Article 12 shall be inspected at least once every two months.3. Checks on the indications relating to the laying date, how laying hens are fed and regional origin referred to in Articles 12, 14 and 15 may be delegated to bodies designated by the Member Sates which can provide assurances of the necessary independence vis-Ã -vis the producers concerned and which comply with the current criteria set out in European Standard EN/45011.These bodies shall be licensed and supervised by the competent authorities of the Member State concerned.The costs of the checks made by these bodies shall be borne by the operator using the markings referred to above.CHAPTER VI RECORDSArticle 25Records kept by producers1. Producers shall record:(a) information on the poultry rearing methods, specifying for each rearing method used:- the date of placing, age at placing and number of laying hens,- the date of culling and the number of hens culled,- daily egg production,- the number or weight of eggs sold per day in accordance with Article 2(3) of Regulation (EC) No 1907/90 or delivered daily by other means and, in the latter case:- the names and addresses of purchasers and the establishment number;(b) information on how the laying hens are fed, in cases where grade A eggs and their packs bear this indication, specifying:- the quantity and type of feed supplied and/or mixed on-site,- the date of delivery,- the name of the manufacturer or supplier,- the number and age of the laying hens and the number of eggs produced and delivered,- the date of dispatch,- the names and addresses of purchasers and the establishment number.2. Where the date of laying is indicated, the information referred to in paragraph 1(a) shall be recorded separately.Where several different rearing methods are used in a single establishment, the information referred to in paragraph 1(a) and (b) shall be broken down by hen house, in accordance with Directive 2002/4/EC.3. Producers shall keep the information listed at (a) and (b) for at least six months after ceasing their activity or after the flock has been destroyed.Article 26Records kept by packing centres1. Packing centres shall record separately, by rearing method and by day:(a) the quantities of eggs they receive, broken down by producer, giving the name, address and distinguishing number of the producer and laying date or period;(b) the quantities of ungraded eggs delivered to other packing centres, including the distinguishing numbers of those centres and the laying date or period;(c) the quality and weight gradings of these eggs;(d) the quantities of graded eggs received coming from other packing centres, including the distinguishing numbers of those centres, the date of minimum durability and specifying the identity of the sellers;(e) the number and/or weight of eggs delivered, by weight grade, packing date and use-by date, and by purchaser, with the name and address of the latter.Packing centres shall update their physical stock records each week.2. Where grade A eggs and washed eggs and packs bear an indication of how laying hens are fed, the laying date and/or the regional origin, packing centres using such markings shall keep separate records in accordance with the first subparagraph of paragraph 1.3. However, instead of keeping records of sales and deliveries, they may keep files of invoices and delivery notes marked as indicated at the first subparagraph of paragraph 1. Such records and files shall be kept for at least six months.Article 27Records kept by other operators1. For eggs as referred to in Articles 13, 14 and 15, collectors and wholesalers shall be required to keep records on purchases and sales transactions and physical stock records for at least six months.Collectors must be able to show for these eggs:(a) dates and quantities of collections;(b) the name, address and distinguishing number of the producers;(c) dates and quantities of deliveries to the relevant packing stations.Wholesalers (including dealers who do not physically handle eggs) must be able to show for these eggs:(a) dates and quantities of both purchases and sales,(b) names and addresses of the suppliers/purchasers.In addition, those wholesalers who physically handle such eggs shall keep a weekly record of physical stock.Instead of keeping specific records on purchases and sales, collectors and wholesalers may keep files of invoices and delivery notes marked as indicated in Articles 13, 14 and 15.2. Feed manufacturers and suppliers shall keep accounts of their deliveries to the producers referred to in Article 25(1)(b) showing the composition of the feed supplied.They shall keep these records for at least six months after dispatch.3. All the records and accounts referred to in Articles 25 and 26 and in this Article shall be made available on first request to the competent authorities.CHAPTER VII CONFIDENTIALITY AND REPORTING OF INFORMATIONArticle 28Confidentiality1. The Member States shall take all measures necessary to ensure the confidential treatment of information supplied under Articles 12, 13, 14 and 15, in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council(8) insofar as natural persons are concerned.2. The data entered in the registers, accounts and other records may be used only for the application of this Regulation.Article 29Reporting, consultation and exchange of information1. Before 1 April each year, each Member State shall notify the Commission by electronic means of the average number of laying hens present(9) on holdings, for each type of poultry rearing.2. Before 1 January 2004, each Member State shall inform the Commission by electronic means of the measures it has taken to implement this Regulation, in particular:(a) the list of production sites registered in accordance with Directive 2002/4/EC showing the name, address and distinguishing number of each one;(b) the list of packing centres approved in accordance with Article 5 of Regulation (EC) No 1907/90 and Article 4(2) and (3) of this Regulation, showing the name, address and distinguishing number of each one;(c) the monitoring methods applied for the implementation of Articles 12, 13, 14, 15 and 16 of this Regulation;(d) the national technical measures applied for the implementation of Articles 13(4) and 14(3) of this Regulation;(e) the list of competent authorities responsible for carrying out the checks provided for in this Regulation, together with their names, addresses and other relevant details;(f) the name, address and relevant details of the competent authority responsible for exchanging information as provided for in this Regulation.3. The Commission shall collect the information referred to in paragraphs 1 and 2 and make it available to the Member States from 1 July 2005. Until that date, the Member States shall transmit their own data to all the other Member States.Any changes to the lists, monitoring methods or technical measures referred to in paragraph 2 shall be notified to the Commission by electronic means at the beginning of each calendar year.4. The checks carried out in the Member State shall be discussed on a regular basis in accordance with the procedure laid down in Article 18 of Council Regulation (EEC) No 2771/75(10).5. At any time and at the request of the Commission, Member States shall provide all the information necessary for assessing the compatibility of the measures referred to in paragraph 2(d) of this Article with Community law and their conformity with the common marketing standards for eggs.Article 30Notification of decisions to regradeEach Member State on whose territory a batch of eggs from another Member State is regraded shall ensure that the decision to regrade is communicated to the competent authority of that Member State as referred to in Article 29(2)(f) within three working days.CHAPTER VIII INSPECTION OF EGGSArticle 31Checks based on sampling1. Article 19(2) of Regulation (EEC) No 1907/90 shall apply only if the check has been carried out in accordance with paragraphs 2 to 5 of this Article.2. Where eggs are in large packs not containing small packs, at least the following numbers of eggs shall be checked as samples:>TABLE>3. Where eggs are in small packs, whether or not these are inside large packs, at least the following numbers of small packs and eggs shall be checked as samples:>TABLE>4. For batches of not more than 18000 eggs, the eggs to be checked shall be selected from at least 20 % of the large packs.For batches of more than 18000 eggs, the eggs to be checked shall be selected from at least 10 % of the large packs and from at least ten large packs.5. In the case of non-packed eggs displayed or put up for sale in the retail trade, 100 % of the eggs up to 180 eggs and 15 % of the eggs for greater quantities, with a minimum of 180 eggs, shall be checked as samples.Article 32Check bands1. After the check and after any necessary correction of the batch for compliance with Regulation (EEC) No 1907/90, at the request of the owner of the batch the inspector may affix to the pack a band bearing an official stamp and the following particulars:(a) "Checked on (date) at (place);"(b) the identification of the inspector.2. The check band shall be white with red printing. If a pack has been sealed before the check, it shall be resealed by means of the check band, which may, if appropriate, be applied over the original band or label.3. After small packs marked "extra" have been checked, the check band shall include the particulars referred to in paragraph 1 and the word "extra" in italics 1 cm high.Article 33Tolerance for quality defects1. The following tolerances shall be allowed in the checking of batches of grade A eggs and washed eggs:(a) at the packing centre, just before dispatch: 5 % of eggs with quality defects,(b) at the other marketing stages: 7 % of eggs with quality defects.However, in the checking of eggs marketed as "extra" no tolerance shall be allowed for the height of the air space either at the time of packing or import.2. Where the batch checked contains fewer than 180 eggs, the percentages referred to in paragraph 1 shall be doubled.Article 34Tolerance for egg weightExcept in the case provided for in Article 13(3) of Regulation (EEC) No 1907/90, in the checking of batches of grade A eggs and washed eggs a tolerance shall be allowed as regards the weight per egg. Such batches may contain not more than 10 % of eggs of weight grades bordering on that marked on the packing, but not more than 5 % of eggs of the next lower weight grade.Where the batch checked contains fewer than 180 eggs, the above percentages shall be doubled.CHAPTER IX GENERAL AND FINAL PROVISIONSSECTION 1 General provisions on egg packs and storageArticle 35Minimum net weight of eggs per large packLarge packs of grade A eggs and washed eggs graded by weight shall have the following minimum net weights:>TABLE>Article 36Quality of packs1. Packs, including inner packing material, shall be shock-resistant, dry, clean and in good repair, and made of materials which protect the eggs from extraneous odour; and the risk of quality deterioration.2. Large packs used for transporting and dispatching eggs, including inner packing material, may not be reused unless they are as new and meet the technical and hygiene requirements of paragraph 1. Reused large packs may not bear any previous marking likely to lead to confusion.3. Small packs may not be reused.Article 37Storage and transport conditions1. During storage at the producer's premises and during transport from producer to collector or packing centre, eggs shall be maintained at the temperature best suited to ensuring optimal conservation of their quality.2. Eggs must be stored in clean, dry places, free of extraneous odours.3. During transport and storage, eggs must be kept clean and dry in places, free of extraneous odours and effectively protected from shocks and from the effects of light and excessive fluctuations in temperature.SECTION 2 Repeal and final provisionArticle 38RepealRegulation (EC) No 1274/91 is hereby repealed.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex V.Article 39Entry into force and applicationThis Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2004. However, Article 4(2) shall apply as of 1 May 2004 as regards the initial codes CZ, EE, CY, LV, LT, HU, MT, PL, SI and SK subject to the ratification of the Treaty of Accession.However, the distinguishing numbers of packing centres approved before 31 December 2003 may continue to be used until 31 December 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 2052/2003 (OJ L 305, 22.11.2003, p. 1).(2) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(3) OJ L 30, 31.1.2002, p. 44.(4) OJ L 121, 16.5.1991, p. 11. Regulation as last amended by Regulation (EC) No 326/2003 (OJ L 47, 21.2.2003, p. 31).(5) OJ L 212, 22.7.1989, p. 87. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(6) OJ L 109, 6.5.2000, p. 29.(7) OJ L 168, 2.7.1994, p. 34.(8) OJ L 8, 12.1.2001, p. 1.(9) Average number of laying hens present = (number of hens placed Ã  number of laying weeks): 52.(10) OJ L 282, 1.11.1975, p. 49.ANNEX I1. Minimum durability date>TABLE>2. Packing date:>TABLE>3. Recommended sell-by datevender antesSidste salgsdatoVerkauf bisÃ Ã Ã »Ã ·Ã Ã ·Sell byÃ vend. prÃ ©f. av. or DVR(1)racc.Uiterste verkoopdatum or Uit. verk. datVend. de pref. antes deviimeinen myyntipÃ ¤ivÃ ¤sista fÃ ¶rsÃ ¤ljningsdag4. Date of layingPuestaLÃ ¦ggedatoGelegt amÃ ©Ã ¿Ã Ã ¿Ã ºÃ ¯Ã ±LaidPondu leDep.Gelegd opPosturamunintapÃ ¤ivÃ ¤vÃ ¤rpta den(1) If the term BB is used, the meaning of the abbreviation must be clearly shown on the package.ANNEX IITerms referred to in Article 13 for the indication of the types of egg farming: (a) on packs; (b) on eggs>TABLE>ANNEX IIIMinimum requirements to be met by poultry establishments for the various egg farming methods1. (a) "Free-range eggs" must be produced in establishments which satisfy at least the conditions specified in Article 4 of Council Directive 1999/74/EC(1) with effect from the dates referred to in that Article, and in which:- hens have continuous daytime access to open-air runs, except in the case of temporary restrictions imposed by veterinary authorities,- the open-air runs to which hens have access are mainly covered with vegetation and not used for other purposes except for orchards, woodland and livestock grazing if the latter is authorised by the competent authorities,- the open-air runs must satisfy at least the conditions specified in Article 4(1)(3)b)(ii) of Council Directive 1999/74/EC whereby the maximum stocking density is not greater than 2500 hens per hectare of ground available to the hens or one hen per 4 m2 at all times; however, where at least 10 m2 per hen is available and where rotation is practised and hens are given even access to the whole area over the flock's life, each paddock used must at any time assure at least 2,5 m2 per hen,- the open-air runs do not extend beyond a radius of 150 m from the nearest pophole of the building; however an extension of up to 350 m from the nearest pophole of the building is permissible provided that a sufficient number of shelters and drinking troughs within the meaning of that provision are evenly distributed throughout the whole open-air run with at least four shelters per hectare.(b) "Barn eggs" must be produced in establishments which satisfy at least the conditions specified in Article 4 of Directive 1999/74/EC with effect from the dates referred to in that Article.(c) "Eggs from caged hens" must be produced in poultry establishments which satisfy at least:- the conditions specified in Article 5 of Directive 1999/74/EC until 31 December 2011, or- the conditions specified in Article 6 of Directive 1999/74/EC.2. Until the dates specified in Article 4 of Directive 1999/74/EC as referred to in point 1(a) and (b), minimum requirements referred to in Annex II(c) and (d) of Regulation (EEC) No 1274/91 applicable before the entry into force of Commission Regulation (EC) No 1651/2001(2) continue to apply in the case where other than newly built or rebuilt production systems have not yet been brought into conformity with this Article.3. Member States may authorise derogations for establishments with less than 350 laying hens or rearing breeding laying hens in relation to point 1(a) and (b) regarding obligations referred to in the second sentence of point 1(d) and points 2, 3(a)(i) and (b)(i) of Article 4(1) of Directive 1999/74/EC.(1) OJ L 203, 3.8.1999, p. 53.(2) OJ L 220, 15.8.2001, p. 24.ANNEX IVMinimum requirements relating to the indication of how laying hens are fedReference may be made to cereals as a feed ingredient only where they account for at least 60 % in weight of the feed formula given, which may include not more than 15 % of cereal by-products.However, where reference is made to specific cereals, each shall account for at least 30 % of the feed formula used in the case of one cereal mentioned and for at least 5 % several cereals are mentioned.ANNEX VCorrelation table>TABLE>